DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections and Rejections (35 USC § 112)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Every one of claims 1–16 has at least one of a grammatical error that merits an objection and language that merits a rejection under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because of the types of errors involved here, as well as their distribution among the claims, the Office finds it would be simplest to convey these objections and rejections by restating the claims and providing suggested 
Claim 1: A machine (1) for preparing beverages, including espresso coffee and similar [this limitation renders the claim indefinite because what qualifies as “similar” is unclear, and should be struck], comprising:
a machine casing (2) that presents side, top and posterior walls, thereby configuring for example [the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention, see MPEP § 2173.05(d)] a generally [this limitation is an indefinite term of degree that should be struck] parallelepiped form or similar [again, as above, unclear and should be struck],
fluid storage means (3) provided on a posterior part of said machine (1),
fluid heating means (4) and fluid pressurization means (5) provided inside of said casing (2),
collection means (6) provided on a front part of the machine (1) above discharge means (7), and adapted for collecting a single portion of edible substance,
discharge means (7) [this term already has antecedent basis from the above passage, Applicant may be best off moving this passage behind the one above] associated with said machine casing (2) and presenting passageways for discharge of beverages,
control means (8) provided inside of said machine casing (2) and adapted to actuate said fluid heating means (4) and fluid pressurization means (5),
characterized in that at least one of said side and posterior walls of said machine casing (2) presents at least a first and a second access element[[s]] (21, 22) adapted to provide access to the interior of said machine casing (2), whereby at least a first access element (21) [antecedent basis for this term is already provided, so the definite article should be used] provides access to a space that is interior in respect of said machine casing (2) [the claim already recites “the interior of said machine casing,” is this space different? the Office guesses not, and encourages Applicant to use consistent terminology to avoid confusion] and where there are arranged said 3PRELIMINARY AMENDMENTAttorney Docket No.: Q247066Appln. No.: National Stage Entry of PCT/PT2017/050035fluid pressurization means (5), but not [[to]] said control means (8), so that said fluid pressurization means (5) can be installed and replaced on respective fluid connections internal relative to said casing (2) [is this different from the interior of the machine casing? Again, if not, consistent terminology should be used] without removal or disassembly of said casing (2).  
Claim 2: The machine according to claim 1, characterized in that said side walls [it’s clear enough that the casing would have two side walls, so this is definite] of said machine casing (2) present a first and second access elements (21, 22) [again, these limitations already have antecedent basis and should use the definite article] adapted to provide access to respective confined spaces inside of said casing (2), without access to further spaces inside of said casing (2), and adapted to collect different components of said machine (1), whereby said first and second access elements (21, 22) are preferentially [such language is indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims] provided on the same side wall of said casing (2) but with at least one of different volume shape and different volume dimension.  
Claim 3: The machine according to claim 1, characterized in that said posterior wall of machine casing (2) presents a third access element (23) adapted to provide[[s]] access only to said fluid storage means (3) inside of said machine casing (2), and to no other component or space inside of said machine casing (2).  
Claim 4: The machine according to claim 1, characterized in that said first access element (21) provides access to an interior access element (210), provided for example [the phrase “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention, see MPEP § 2173.05(d)] in the form of a plate, arranged so that the access to the interior space that collects said fluid pressurization means (5) further requires the removal of said interior access element (210), whereby said interior access element (210) is provided so that removal thereof preferentially [indefinite just as above] requires the use of a tool.  
Claim 5: The machine according to claim 1, characterized in that said fluid pressurization means (5) comprise a first and, optionally [this clearly is optional and is definite], a second fluid pressurization device (51, 52), arranged on a central region of the machine casing (2) along the depth thereof, so that the weight of said fluid pressurization means (5) is on a central region of the volume defined by said machine casing (2), relative to the depth thereof.  
Claim 6: The machine according to claim 1, characterized in that said fluid pressurization means (5) comprise two pressurization devices (51, 52) adapted to provide different flow pressure values, whereby said first and second pressurization devices (51, 52) are arranged next to each other and are adapted to be directly accessed by means of said first access element (21) from a side wall [this should be “one of the side walls”] of said casing (2).  
Claim 7: The machine according to claim 1, characterized in that the machine further comprises a milk frothing device (9) adapted for mixture of the flow originating from said second reservoir (32) [neither a first nor a second reservoir, nor an element 32, has been introduced thus far in the claims, and so the limitation lacks antecedent basis and the indefinite article should be used], in particular [same problem as “preferentially” above] a milk flow, with a flow generated by said second pressurization device (52) [this limitation is introduced in claims 5 and 6, separately, but not in claim 1 from which this claim depends, and therefore lacks antecedent basis], in particular [same problem as “preferentially” above] a vapour flow, whereby said milk frothing device (9) is arranged inside of said casing (2) on a region lateral relative to said collection means (6).  
Claim 8: The machine according to claim 1, characterized in that one of the side walls of said casing (2) presents a second access element (22) [this limitation already has antecedent basis] on a top region of said casing (2) above of a beverage discharge disposition [is this different from the discharge means of claim 1? please clarify], and adapted to provide[[s]] access only to said milk frothing device (9) by means of manual actuation of said second access element (2), so that said milk frothing device (9) [this element is only introduced in claim 7, and this claim should depend therefrom for antecedent basis] can be uninstalled for cleaning and again installed, without 
Claim 9: The machine according to claim 1, characterized in that said access elements (21, 22, 23 [the third access element is a part of claim 3 and not claim 1 from which this claim depends, and should either not be mentioned here, or the claim should depend from claim 3]) are adapted to be actuated in at least one of: be moved and be attached relative to said machine casing (2), including opening and closing supported by respective connection to said machine casing (2), thereby providing access to respective confined spaces and components inside of said machine casing (2) [“actuated in at least one of: be moved and be attached” is grammatically flawed and perhaps should be “actuated by either being moved or being attached”; does the “at least one of” apply only to “be moved and be attached relative to said machine casing,” or more of the passage? it should be “a respective connection” or, if supported, “respective connections”].
Claim 10: The machine according to claim 1, characterized in that said access elements (21, 22, 23) are adapted as elements that can be actuated to close and open thereby providing access to a respective confined space inside of said casing (2) by means of at least one of:
a movement of said access element (21, 22, 23 [again, the third access element is a part of claim 3 and not claim 1 from which this claim depends]) relative to said machine casing (2), said access element (21, 22, 23) being provided as at least one of: a door-like element [it’s unclear what distinguishes a door-like element from a door; the “-like” should be struck, and in that case, even “element” can be struck too] that can rotate around a respective axis, and a curtain-like element [same issue and remedy] that can roll or fold relative to a respective support, and
a retention of said access element (21, 22, 23) relative to said machine casing (2), said access element (21, 22, 23) being provided with at least one of: male-female-type connections, such as for example [the phrases “such as” and “for example” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention, see MPEP § 2173.05(d)] of pressured-fitting type, and material connections, such as for example [same issue as before] of magnetic type,6PRELIMINARY AMENDMENTAttorney Docket No.: Q247066Appln. No.: National Stage Entry of PCT/PT2017/050035
whereby said access elements (21, 22, 23) are preferentially adapted to be opened and closed without a tool.  
Claim 11: The machine according to claim 1, characterized in that said access elements (21, 22, 23) are provided in at least one of said side walls of said casing (2) and are adapted to be opened by means of a swivelling movement around a vertical axis, in the manner of a door opening in the direction from the front part towards the posterior part with relation to said casing (2), and to be closed by a reverse movement, thereby providing improved ergonomics in relation to the position of user of the machine (1).  
Claim 12: The machine according to claim 1, characterized in that said access elements (21, 22, 23) present a respective actuation part (24) adapted so as to at least indicate a region thereof appropriate for handling a respective opening relative to said machine casing (2), and preferentially also to provide support for handling a respective opening [this limitation already has antecedent basis from earlier in this claim], including for actuation of an attachment device that does not require the use of a tool, such as for example a pressured-fitting device or a magnetic attachment device.  
Claim 13: The machine according to claim 1, characterized in that said access elements (21, 22, 23) present a similar [what is meant by “similar” here? similar to what? please clarify] actuation part (24), whereby said actuation part (24) is adapted so as to provide support for a finger.  
Claim 14: The machine according to claim 1, characterized in that said access elements (21, 22, 23) present an at least approximately [this is an indefinite term of degree that should be struck] trapezoidal shape and the dimension preferentially corresponds to at least most [[part]] of the height and at least most [[part]] of the width of respective regions of the side walls and posterior wall.  
Claim 15: The machine according to claim 1, characterized in that said fluid storage means (3) are provided inside of said casing (2) and occupy at least part, preferentially at least most part, of the width of the interior space confined by said casing (2) in the posterior part of said machine (1), and in that said first access element (21) further provides access to at least one of [“means” are normally understood as singular; nowhere in the claims is a plurality of means or elements associated therewith provided, so this seems to lack antecedent basis; the Office’s best suggestion is to strike this, or add reservoir language from claim 16] said fluid storage means (3).  
Claim 16: The machine according to claim 1, characterized in that said fluid storage means (3) comprise a first reservoir (31) for collecting and supplying water, and a second reservoir (32) for collecting and supplying milk, whereby said first and second reservoirs (32) are preferentially provided with at least one of: similar general shape and similar dimensions [the scope of the term “similar” here is unclear; “general” is also an indefinite term of degree; the Office is unable to provide a suggestion other than to strike the language].

Allowable Subject Matter
Claims 1–16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anliker (US Pub. 2010/0218687), In-Albon (US Pat. 5,957,033), Kroesen (US Pub. 2011/0192288).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Examiner, Art Unit 3761